Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-8, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the plurality of actuators being disposed at least on the first middle area and the fourth middle area as set forth in the claimed combination;
Kouma et al (US 2010/0208347 A1) discloses a light path adjustment mechanism (Fig. 8), comprising:
a support (20);
a carrier (10) disposed on the support and connected to the support (20) via a first elastic member (connection bars 31a, 31b and connection bars 32a, 32b) and a second elastic member (connection bars 33a, 33b and connection bars 34a, 34b), 
an outer periphery of the carrier being connected with the first elastic member to form a first connection area (at 31, top left 11B) and a second connection area (at 32, top right 11B), 
the outer periphery of the carrier being connected with the second elastic member to form a third connection area (at 33, bottom right 11B) and a fourth connection area (at 34, bottom left 11B), 
the first connection area and the second connection area defining a first middle area (between 31 and 32) between the first connection area and the second connection area, 
the second connection area and a third connection area defining a second middle area (between 32 and 33) between the second connection area and a third connection area, 
the third connection area and the fourth connection area defining a third middle area (between 33 and 34) between the third connection area and the fourth connection area, and 
the fourth connection area and the first connection area defining a fourth middle area (between 34 and 31) between the fourth connection area and the first connection area;
an optical plate member (11a) disposed on the carrier (10); and
a plurality of actuators (22, 23, para 84) disposed on at most three middle areas of the first, the second, the third and the fourth middle areas (two actuators are disposed on the first middle area and the third middle area).
However, the prior art does not disclose the plurality of actuators being disposed at least on the first middle area and the fourth middle area.

Regarding claims 9-17, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest disclose the first elastic member is connected to the support via a first fixed point, the carrier is connected to the first elastic member via a first connection point on an outer periphery of the carrier, and a connecting line between the first fixed point and the first connection point is not parallel to the first axial direction and the second axial direction and the plurality of actuators being disposed at least on the first side and the third side as set forth in the claimed combination. 
Kouma et al (US 2010/0208347 A1) discloses a light path adjustment mechanism (Fig. 8), comprising:
a support (20);
a carrier (10) disposed on the support and connected to the support via a first elastic member (connection bars 31a, 31b and connection bars 32a, 32b) and a second elastic member (connection bars 33a, 33b and connection bars 34a, 34b), 
the carrier (10) comprising a first side (top side), a second side (bottom side) opposite the first side, a third side (left side) and a fourth side (right side) opposite the third side, and each of the third side (left side) and the fourth side (right side) being located between the first side (top side) and the second side (bottom side);
an optical plate member (11a) disposed on the carrier and tilting about a first axial direction and a second axial direction (D, D’, D”); and
a plurality of actuators (22, 23) disposed on at most three sides of the first side, the second side, the third side and the fourth side.
However, the prior art does not disclose the first elastic member is connected to the support via a first fixed point, the carrier is connected to the first elastic member via a first connection point on an outer periphery of the carrier, and a connecting line between the first fixed point and the first connection point is not parallel to the first axial direction and the second axial direction and the plurality of actuators being disposed at least on the first side and the third side

Regarding claims 18-20, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the distance between the first fixed point and the first connection point measured in the first axial direction being smaller than a total length measured from a reference point to the first connection point, the reference point being an intersection point crossed by a virtual line extending from the first fixed point in a direction parallel to the second axial direction and a virtual line extending from the first connection point in a direction parallel to the first axial direction, and the total length is a sum of lengths of all sections of the first flexible member connected between the first connection point and the reference point as set forth in the claimed combination.
Kouma et al discloses a light path adjustment mechanism (Fig. 8), comprising:
a support (20);
a carrier (10) disposed on the support and connected to the support (20) via a first elastic member (connection bars 31a, 31b and connection bars 32a, 32b) and a second elastic member (connection bars 33a, 33b and connection bars 34a, 34b), 
the first flexible member (top) and the second flexible member (bottom) being disposed on two opposite sides of the carrier (see Fig. 8), the first flexible member being connected to the support via a first fixed point (P1, P2), the second flexible member being connected to the support via a second fixed point (P3, P4), the carrier being connected to the first flexible member via a first connection point (at P1) and a second connection point (at P2) on an outer periphery of the carrier, and the carrier being connected to the second flexible member via a third connection point (at P3) and a fourth connection point (at P4) on the outer periphery of the carrier; and
an optical plate member (11a) disposed on the carrier and tilting about a first axial direction and a second axial direction, the first connection point and the second connection point being disposed on two opposite sides of the first axial direction (see Fig. 8).
However, the prior art does not disclose a distance between the first fixed point and the first connection point measured in the first axial direction being smaller than a total length measured from a reference point to the first connection point, the reference point being an intersection point crossed by a virtual line extending from the first fixed point in a direction parallel to the second axial direction and a virtual line extending from the first connection point in a direction parallel to the first axial direction, and the total length is a sum of lengths of all sections of the first flexible member connected between the first connection point and the reference point as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/29/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872